 

PROMISSORY NOTE

 

October 3RD, 2018

 

$95,000.00

 

FOR VALUE RECEIVED, the undersigned Veroni Brands, Corp, a Delaware Corporation
(“BORROWER”) promises to pay to Tomasz Kotas (“Lender”), or his successors and
assigns, at his offices in the City of Lake Forest, County of USA, or at such
other place as the holder of this Note may from time to time designate, the
principal sum of NINETY FIVE THOUSAND DOLLARS, with interest from the date
hereof on the unpaid principal balance at the flat interest rate of $1,000.00.
Principal and interest paid in full on or before August 1st, 2019.

 

Should default be made in the payment of any installment when due, the whole sum
principal and interest shall become immediately due at the option of the holder
and regardless of any prior forbearance. Interest shall accrue following any
default hereunder at the rate set forth in this Note, as adjusted from time to
time.

 

The undersigned agrees (a) to pay immediately, without demand, to the holder, in
the event any installment is not received by the holder within two (2) days
after its due date, and without regard to the date as of which such payment is
credited, an amount equal to the equivalent of Six percent (6%) of the
installment due that is applicable to the payment of principal and interest; (b)
that it would be impractical or extremely difficult to fix the holder’s actual
damages in the event that any installment shall not be paid when due; and (c)
that such amount shall be presumed to be the amount of damages for such late
payment. This paragraph and the amount that it provides shall not limit the
holder’s right, under this Note, or otherwise, to compel prompt performance
thereunder.

 

The principal amount due on this Note may be prepaid in whole or in part at any
time.

 

Principal, interest, and charges are payable in lawful money of the United
States.

 

In certain events, on the conditions, in the manner, and with the effect set out
in the Agreement, indebtedness evidenced by this Note may also be accelerated
and be declared due and payable before the stated maturity thereof, together
with accrued interest thereon. Reference is hereby made to the Agreement for a
statement of such additional terms and conditions under which the maturity of
the principal installments of this Note may be accelerated.

 

This Note shall be read so that all rights accruing to Lender under any document
shall be considered as accruing under all documents and all obligations of
BORROWER under any document shall be considered as obligations under all
documents.

 

The undersigned together with all sureties, endorsers of this Note jointly and
severally promise to pay (a) all cost and expenses of collection, including
without limitation attorneys’ fees, in the event this Note or any portion of
this Note is placed in the hands of attorneys for collection and such collection
is effected without suit; (b) attorneys’ fees, as determined by the judge of the
court, and all other costs, expenses, and fees incurred by the holder in the
event suit is instituted to collect this Note or any portion of this Note; (c)
all cost and expenses provided for in the any other instrument given as security
for this Note and/or incurred by or on behalf of the holder in connection with
collecting or otherwise enforcing any right of the holder under this Note or any
other instrument given as security for this Note; and (d) all costs and
expenses, including, without limitation, attorneys’ fees incurred by the holder
in connection with any bankruptcy, insolvency of reorganization proceeding, or
receivership in which the undersigned is involved, including, without
limitation, attorneys’ fees incurred in making any appearances in any such
proceeding or in seeking relief from any stay or injunction issued in or arising
out of any such proceeding.

 

   

 

 

In no event whatsoever shall the amount paid, or agreed to be paid, to the
holder for the use, forbearance, or retention of the money to be loaned
hereunder (“Interest”) exceed the maximum amount permissible under applicable
law. If the performance or fulfillment of any provision hereof or any other
agreement between the holder and the undersigned shall result in Interest
exceeding the limit for interest prescribed by law, then the amount of the
Interest shall be reduced to the maximum rate that may lawfully be charged or
collected by the holder. If, from any circumstance whatsoever, the holder should
receive as Interest an amount that would exceed the highest lawful rate, the
amount that would be excessive Interest shall be applied to the reduction of the
principal balance owing hereunder (or, at the option of the holder, be paid over
to the undersigned) and not to the payment of Interest.

 

Payments made under this Note shall be applied first, to any expenses incurred
in connection with collecting amounts payable hereunder, second, to accrued and
unpaid interest and third, to the outstanding principal balance.

 

Any one or more of the following shall constitute an event of default hereunder
(each, an “Event of Default”):

 

  (a) default in the payment of interest hereunder when the same shall have
become due and payable;         (b) default in the payment of principal within
two (2) business days of the maturity of this Note;         (c) Borrower becomes
bankrupt or admits in writing an inability to pay Borrower’s debts as they
become due, makes an assignment for the benefit of creditors, consents to the
appointment of a trustee or receiver, or files for relief in bankruptcy, or
other proceedings for relief in equity or under any acts of Congress or any laws
of any state of the United States relating to the relief of debtors;         (d)
a trustee or receiver is appointed for Borrower or for part of Borrower’s
property without its consent; or         (e) bankruptcy or insolvency
proceedings, or other proceedings for relief in equity or under any acts of
Congress or any laws of any state of the United States relating to the relief of
debtors are instituted against Borrower or are consented to by Borrower.

 

After an Event of Default, whether by acceleration or otherwise, all past due
principal and accrued and unpaid interest shall bear interest equal to five
percent (5%) plus the Interest Rate. If the Lender has not received the full
payment under this Note by the due date, then the Lender may assess a large fee
in the amount of five percent (5%) of the unpaid amount.

 

Lender may assign this Note to any person and such person shall thereupon become
vested with all of the powers and rights of Lender hereunder. Until notified in
writing of such assignment, Borrower shall be entitled to deem Lender or such
person who has been so identified by Lender in writing as the owner and Lender
of this Note. This Note shall bind Borrower and shall inure to the benefit of
Lender and its permitted successors and assigns.

 

   

 

 

Borrower hereby irrevocably waives presentment, protest, demand, notice of
dishonor and notice of any kind in connection herewith. Borrower promises and
agrees to pay all costs (including reasonable attorneys’ and paralegals’ fees
and expenses) incurred or paid by the Lender in enforcing this Note. Any notice
or demand required or permitted to be made or given hereunder shall be deemed
sufficiently made and given if given by personal service or by the mailing of
said notice via registered or certified mail, return receipt requested.

 

No delay or omission on the part of Lender in exercising any right or remedy
hereunder shall operate as a waiver of such right or remedy and no waiver of any
right or remedy hereunder on any one occasion shall be construed as a waiver of
any such right or remedy on any other occasion. None of the terms or provisions
hereof may be waived, altered, modified or amended except as the parties may
consent thereto in writing.

 

Whenever possible, each provision of this Note shall be interpreted in such
manner as to be effective and valid under applicable law. If there is any
provision of this Note, or the application thereof to any party or circumstance,
which shall be prohibited by law or invalid under applicable law, such provision
shall be ineffective to the minimal extent of such prohibition or invalidity
without invalidating the remainder of such provision or the remaining provisions
of this Note or the application of such provisions to other parties or
circumstances.

 

This Note shall be governed by and construed in accordance with the laws of the
State of Illinois (without regard to its conflict of laws provisions) including,
without limitation, matters of construction, validity and performance.

 

  /s/ Igor Gabal / its President   Veroni Brands, Corp.

 

SUBSCRIBED AND SWORN TO

Before me this 3rd day of

October 2018

 

/s/ Mary Appelhans   NOTARY PUBLIC  

 

   

 

 

CORPORATE GUARANTY

 

FOR VALUE RECEIVED, the undersigned, as primary obligor, hereby unconditionally
corporately guarantees the prompt payment of principal and interest when due and
all other obligations contained in the above Note. The undersigned accepts and
agrees to be bound by all terms, conditions and waivers contained in the Note.
The undersigned waives notice of acceptance of this Guaranty and suretyship
defenses of all kinds. The Lender may extend the time of payment, release any
collateral or party liable on the Note, or grant any indulgence to any party
without releasing the liability of the undersigned. The Lender may proceed
against BORROWER or any other party or collateral prior to proceeding against
the undersigned. The undersigned agrees to pay all costs, expenses and
attorney’s fees incurred by the holder in enforcing the Note and this Guaranty.

 

Dated: October 3rd, 2018

 

  /s/ Igor Gabal / its President   Veroni Brands, Corp.

 

SUBSCRIBED AND SWORN TO

Before me this 3rd day of

October 2018

 

/s/ Mary Appelhans   NOTARY PUBLIC  

 

   

 

 